238 S.W.3d 683 (2007)
Charles L. MULDROW, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66927.
Missouri Court of Appeals, Western District.
September 11, 2007.
Motion for Rehearing and/or Transfer Denied October 30, 2007.
Application for Transfer Denied December 18, 2007.
Susan Lynn Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., and BRECKENRIDGE and HOLLIGER, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 30, 2007.
Prior report: 145 S.W.3d 471.

Order
PER CURIAM.
Charles L. Muldrow appeals the Circuit Court of Jackson County's denial of his Rule 29.15 motion for post-conviction relief after a conviction for murder in the first degree, section 565.020, and armed criminal action, section 571.015. In his two points on appeal, Muldrow claims the motion court erred when it ruled that his trial counsel was not ineffective by 1) failing to question, or request that the trial court question, the jury panel about a domestic violence display stationed in the courthouse lobby on the first day of the trial, and 2) encouraging him to testify at trial.
We affirm. Rule 84.16(b).